Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160036                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re MARGARET E. WHITE TRUST.                                                                      Richard H. Bernstein
  _________________________________________                                                           Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  GREGORY L. WHITE, Individually and as
  Trustee of MARGARET E. WHITE TRUST,
              Appellant,
  v                                                                SC: 160036
                                                                   COA: 344361
                                                                   Shiawassee PC: 15-036678-TT
  RENATA L. WHITE,
             Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the May 9, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2020
           a0323
                                                                              Clerk